But
THE COURT
(DUCKETT. Circuit Judge, contra)
decided, that a parol gift in 1784 was void under the statute of 1758, although possession accompanied and followed the gift, and that the act of 1784 was not retrospective.
THE COURT decided (nem. eon.) that a legacy of a slave gives no title, unless the executor had assented before action brought; that a deed of gift of a slave in 1790, was void between the parties under the act of 1758, and the act of 17S7, unless possession accompanied and followed the deed; and five years’ possession of the slave by W. Wilson, did not support the plaintiff’s title, although the plaintiff is to be considered as a purchaser without notice and for a valuable consideration.
Motion for a new trial, by Mr. Youngs, for the defendant, on the ground of miscon*225struction by the court, of the law of 1758, in having instructed the jury that a parol gift of a slave was absolutely void under that law, although possession accompanied the gift.
ÍNOTE. Mr. Chief Justice Marshall, in delivering the opinion of the supreme court, said: “The opinion of the court is that a parol gift to the defendant. accompanied by possession, did not bar the plaintiff’s right to recover. The court gives no opinion as to the title acquired by the possession.” 4 Cranch (8 U. S.) 4.]
But THE COURT, after the argument (DUCKETT, Circuit Judge, absent), refused a new trial, and said that although there might have been originally some doubt whether the act of 17S7, was not intended to be retrospective, yet the case of Turner v. Turner, 1 Wash. [Va.] 139, was conclusive.
Bills of exceptions were taken, but the judgment was affirmed by the supreme court of the United States, February, 1800. 4 Cranch [8 U. S.) 401.